internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05 plr-100524-00 date date re taxpayer state x state y business a division division division division cla sec_1 membership cla sec_2 membership plr-100524-00 cla sec_3 membership cla sec_4 membership c percent d percent e f g ratio h federal act activity regulator we respond to your letter dated date requesting rulings on the federal_income_tax consequences of proposed transactions additional information was submitted in letters dated march june date and date the information submitted for consideration is summarized below taxpayer is a state x not-for-profit membership corporation established under the state x not-for-profit corporation act and subject_to tax as a subchapter_c_corporation for federal_income_tax purposes taxpayer uses the calendar_year as its annual_accounting_period and the accrual_method of accounting taxpayer derives its revenues primarily from business a pursuant to federal act taxpayer is self- regulated but with respect to activity taxpayer is regulated by regulator as a membership_organization taxpayer does not have authorized capital stock rather participation in taxpayer is obtained through a membership interest currently taxpayer has a total of approximately h memberships outstanding the outstanding memberships are not evidenced by certificates -- taxpayer maintains a registry of its members a person may own more than one membership currently there are four membership divisions division division division and division plr-100524-00 members’ rights are established and governed by the taxpayer’s articles of incorporation and the rules which serve as bylaws and were created by the board_of directors members’ rights with respect to taxpayer are granted according to class a cla sec_1 membership entitles a member to conduct business in division division division and division a cla sec_2 membership entitles a member to conduct business in division division and division a cla sec_3 membership entitles a member to conduct business in division and division a cla sec_4 membership entitles a member to conduct business only in division a member is entitled to an exclusive right to conduct business on the premises of taxpayer receive special member rates and is permitted to lease his right to conduct business on the premises of taxpayer to a lessee collectively the non-equity rights in addition to electing members to the board_of directors a member is entitled to vote at all regular and special meetings of the taxpayer and at all referenda each member is entitled to cast votes for each membership he owns the voting power of the different divisions of membership is weighted for referenda involving core rights which include matters relating to voting representation on the board and an executive committee certain rights associated with business a and activity the right to share in assets on dissolution and other issues where the board determines that weighted voting is appropriate because the issue directly affects the governance rights of members or has a direct and disproportionate impact on the value of memberships of a particular division the rules vest the power to amend the rules in the board subject_to certain referenda rights retained by the members subject_to certain limitations members are entitled to share in the net_proceeds from a complete_liquidation of taxpayer since taxpayer is a not-for-profit corporation its members do not have any right to dividends a member retains all rights to vote to serve as a board member and to receive liquidation proceeds when he leases his right to conduct business on the premises of taxpayer to a lessee collectively the equity interests state x law does not allow a not-for-profit corporation to amend its articles of incorporation to convert to a for-profit corporation nor does it allow the merger of a state x not-for-profit corporation into a state x for-profit corporation however state x law does not prevent a state x corporation from merging into a not-for-profit corporation in another jurisdiction taxpayer intends to convert the members’ equity interests into stock interests and convert from a not-for-profit corporation into a for-profit corporation in order to accomplish this intent taxpayer proposes the following transactions i taxpayer will merge into transitory a state y not-for-profit corporation the first merger members of taxpayer will be deemed to exchange their equity interests in taxpayer for equity interests in transitory and deemed to exchange their non-equity rights in taxpayer for non-equity rights in transitory plr-100524-00 ii iii transitory will merge into newco a state y for-profit corporation the second merger the original members of taxpayer will be deemed to exchange their equity interests in transitory for equity interests in newco and their non-equity rights in transitory for non-equity rights in newco and newco will conduct a recapitalization exchanging each equity_interest in newco for a class a and a class b equity_interest in newco the recapitalization as a result of these steps taxpayer proposes to convert the members’ equity interests in taxpayer into instruments denominated as shares of capital stock of newco each former member of taxpayer will exchange his new equity_interest in newco for a class b equity_interest and except for holders of cla sec_4 memberships a class a equity_interest in newco both class a and class b will encompass a right to dividends and proceeds upon liquidation the dividend and liquidation rights will be distributed in such a manner that c percent of such rights will be attributable to class a and d percent will be attributable to class b class a and class b will also contain rights to vote for members of newco’s board_of directors and other general voting rights in addition class b includes special voting rights with respect to matters affecting certain core rights class a shares will be divided among the cla sec_1 cla sec_2 and cla sec_3 members in an e f g ratio in order to reflect the current membership structure the holders of class b will be entitled to the non-equity rights currently encompassed in the membership interests in taxpayer there will be four series of the class b equity interests class b-1 class b-2 class b-3 and class b-4 that will correspond to the four current membership classes each cla sec_1 member’s equity_interest will be exchanged for one class b-1 interest each cla sec_2 member’s equity_interest will be exchanged for one class b-2 interest each cla sec_3 member’s equity_interest will be exchanged for one class b-3 interest and each cla sec_4 member’s equity_interest will be exchanged for one class b-4 interest taxpayer has made the following representations a b subject only to the resolution of the issues addressed in rulings - below and disregarding non-equity rights the first merger will qualify as a reorganization described in sec_368 of the internal_revenue_code subject only to the resolution of the issues addressed in rulings - below and disregarding non-equity rights the second merger will qualify as a reorganization described in sec_368 plr-100524-00 c the rules of newco will apply to the class b holders who have qualified to be holders of the non-equity rights in the same way that the rules of taxpayer apply to the members further the holders of the non-equity rights in taxpayer immediately prior to the proposed transaction will hold with no material_change the non-equity rights in newco immediately after the proposed transaction although the non-equity rights are associated with the class b equity interests the non-equity rights are not attributes of equity and we have deemed a separation of the equity interests and the non-equity rights for analytical purposes thus based solely on the information submitted the representations set forth above and the deemed separation of equity interests and non-equity rights we hold as follows assuming the first merger otherwise qualifies as a reorganization under sec_368 a member will not recognize any gain_or_loss on the deemed exchange of his equity_interest in taxpayer for an equity_interest in transitory assuming the second merger otherwise qualifies as a reorganization under sec_368 a member will not recognize any gain_or_loss on the deemed exchange of his equity_interest in transitory for an equity_interest in newco the continuity_of_interest requirement of sec_1_368-1 and e of the income_tax regulations is satisfied upon the deemed exchanges of the members’ equity interests in taxpayer for equity interests in transitory and ultimately for equity interests in newco as described above the recapitalization will constitute a reorganization within the meaning of sec_368 each member will be deemed to exchange his equity_interest in newco for a class b equity_interest and except for a holder of a cla sec_4 membership a class a equity_interest in newco while retaining his non-equity rights the aggregate basis and holding_period of each member in his equity_interest in newco will be maintained newco will not recognize any gain_or_loss on its issuance of stock in the recapitalization sec_1032 a member will not realize any gain_or_loss on the deemed exchange of his non-equity rights in taxpayer for non-equity rights in transitory and on the deemed exchange of his non-equity rights in transitory for non- equity rights in newco sec_1001 we express no opinion as to the federal tax treatment of the transactions described in steps i through iii other than those specifically addressed in the above plr-100524-00 rulings further we express no opinion as to the allocation of the basis if any among the class a equity interests the class b equity interests and the non-equity rights this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by filiz a serbes assistant to chief branch
